Exhibit 10.2


__________, 2016






BY EMAIL


[see Schedule I: “Executive Officer”]
6310 Nancy Ridge Drive, Suite 101
San Diego, CA 92121


Re: Amended & Restated Employment Agreement
Dear [see Schedule I: “Executive Officer”]:
This employment agreement (the “Agreement”) sets forth the terms of your
continued employment as the [see Schedule I: “Position”] of Cidara Therapeutics,
Inc. (the “Company”). This Agreement will become effective upon your acceptance
by executing this Agreement and returning the executed Agreement to me. As of
its effective date, this Agreement replaces and supersedes in its entirety the
Employment Agreement between you and the Company dated [see Schedule I: “Prior
Agreement Date”] (the “Prior Agreement”) except that the terms of your Employee
Confidentiality Assignment and Nonsolicitation Agreement executed on [see
Schedule I: “ECANA Date”] (the “Restrictive Covenant Agreement”) shall continue
to apply.
1.Position. As the Company’s [see Schedule I: “Position”] you will report to the
Company’s [see Schedule I: “Reporting Entity”]. This is a full-time employment
position. It is understood and agreed that, while you render services to the
Company, you will not engage in any other employment, consulting or other
business activities (whether full-time or part-time) unless you first obtain the
approval of the Company’s Board of Directors (the “Board”), which approval shall
not be withheld unreasonably.,
2.    Salary. The Company will pay you a base salary payable in accordance with
the Company’s standard payroll schedule and subject to applicable deductions and
withholdings. Your base salary will be paid at the rate of [see Schedule I:
“Salary”] per year (on an annualized basis), subject to periodic review and
adjustment at the Board’s discretion. This is a full-time, exempt position,
meaning that you are not eligible for overtime compensation. The annual base
salary in effect at any given time shall be referred to herein as the “Base
Salary”.
3.    Annual Bonus. You will be eligible to participate in the Company’s amended
and restated bonus plan. Your bonus target percentage will be [see Schedule I:
“Bonus Target”] of your Base Salary in effect at the end of the applicable year,
based on achievement of individual and corporate performance objectives to be
determined and approved by the Board or the Compensation Committee thereof.
Bonuses are paid on an annual basis, after the close of the fiscal year and
after determination by the Board (or the Compensation Committee thereof) of (i)
the level of achievement of the applicable individual and corporate performance
targets and (ii) the bonus earned by you (if any). No bonus is guaranteed and,
in addition to the other conditions for earning such compensation, you must
remain an employee in good standing of the Company on the scheduled bonus
payment


138782500 v3

--------------------------------------------------------------------------------

        






date in order to be eligible for any bonus payment. The Company’s bonus program
will be the only incentive compensation, commissions, or other bonus program
that will apply to you. However, nothing in this paragraph will prevent you from
participating in incentive compensation, commission plan, retention plan, or
other bonus programs created after the commencement of your employment which is
specifically designed to include you and/or to which you are specifically
invited to participate.
4.    Benefits/Vacation. You will continue to be eligible to participate in the
employee benefits and insurance programs generally made available to the
Company’s full-time employees including medical, dental, vision, disability,
life and 401(k), all subject to the terms and conditions of such plans and
programs. Details of such benefits programs, including mandatory employee
contributions, if any, and waiting periods, if applicable, will continue to be
made available to you. You will be entitled to accrue Paid Time Off (“PTO”) in
accordance with subject to the terms and conditions of the Company’s PTO policy
(which includes a maximum accrual cap), as may be amended from time to time.
5.    At-Will Employment; Accrued Obligations. Your employment is “at will,”
meaning you or the Company may terminate it at any time, with or without Cause
(as defined below) or advance notice. In the event of the ending of your
employment for any reason and at any time, the Company shall pay you: (i) any
unpaid base salary through your last day of employment (the “Date of
Termination”), (ii) any accrued but unused PTO, and (iii) the amount of any
documented expenses properly incurred by you on behalf of the Company prior to
the Date of Termination and not yet reimbursed (together the “Accrued
Obligations”).
6.    Severance Benefits. In the event that the Company terminates your
employment without Cause (other than due to death or disability) or you resign
your employment for Good Reason (as defined below), in either case at such time
that is not within the three months immediately preceding or the twelve months
immediately following the consummation of a Change in Control (as defined
below), in addition to the Accrued Obligations and provided you enter into, do
not revoke and comply with the terms of a separation agreement in a form
provided by the Company which shall include a general release of claims against
the Company and related persons and entities and must be returned to the Company
and become effective no later than sixty days following your Date of Termination
(the “Release”) the Company will provide you with the following termination
benefits:
(a)a lump sum cash payment equal to your Base Salary for a [see Schedule I:
“Severance Period”] month period (the “Severance Period”), calculated by
reference to your Base Salary rate in place immediately prior to the Date of
Termination, but ignoring any decrease that forms the basis of your resignation
for Good Reason, if applicable, which shall be paid to you on the first regular
payroll date of the Company following the effective date of the Release, and in
any event no later than March 15 of the year following the year in which the
Date of Termination occurs; and
(b)    if elected, continuation of group health plan benefits to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”), with the full cost of the monthly premium for such benefits paid by
the Company until the earlier of (i) the date immediately following the
expiration of the period of time following the Date of Termination equal to the
Severance Period; or (ii) the date you become eligible for health benefits
through another


138782500 v3

--------------------------------------------------------------------------------

        






employer or otherwise become ineligible for COBRA. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that the Company
cannot provide the COBRA premium benefits without potentially incurring
financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof pay you a taxable cash amount, which payment shall be made
regardless of whether you elect health care continuation coverage (the “Health
Care Benefit Payment”). The Health Care Benefit Payment shall be paid in monthly
installments on the same schedule that the COBRA premiums would otherwise have
been paid to the insurer and shall be equal to the amount, and paid for the same
duration of time, that the Company would have otherwise paid for your COBRA
benefits as described above (which amount shall be calculated based on the
premium for the first month of coverage).
7.    Change in Control Severance Benefits. In the event that the Company
terminates your employment without Cause (other than due to death or disability)
or you resign your employment for Good Reason (as defined below), in either
case, within the three months immediately preceding or the twelve months
immediately following the consummation of a Change in Control (as defined
below), in addition to the Accrued Obligations and provided you enter into and
do not revoke the Release, the Company will provide you with all of the
termination benefits set forth in Section 6 above, on the same schedule as set
forth in Section 6 above, except that:
(a)    the Severance Period shall be [see Schedule I: “Change in Control
Severance Period”] months;
(b)    you will also receive a lump sum cash amount equivalent to your target
annual bonus for the year in which the Date of Termination occurs (calculated by
reference to your Base Salary rate in place immediately prior to the Date of
Termination, but ignoring any decrease that forms the basis of your resignation
for Good Reason, if applicable), multiplied by the quotient of [see Schedule I:
“Change in Control Severance Period”] divided by twelve, which shall be paid to
you on the first regular payroll date of the Company following the effective
date of the Release, and in any event no later than March 15 of the year
following the year in which the Date of Termination occurs; and
(c)    in addition, the vesting of all equity compensation awards granted to you
by the Company (or its successor), to the extent outstanding as of immediately
prior to your termination, shall become fully vested and immediately exercisable
by you. Any stock options and other equity compensation awards that you hold as
of your Date of Termination shall remain outstanding following your Date of
Termination if and to the extent necessary to give effect to this Section 7(c).
For the avoidance of doubt, in no event shall you be entitled to benefits under
both Section 6 and this Section 7. If you are eligible for benefits under both
Section 6 and this Section 7, you shall receive the benefits set forth in this
Section 7 and such benefits will be reduced by any benefits previously provided
to you under Section 6.
8.    Definitions. For purposes of this Agreement:


138782500 v3

--------------------------------------------------------------------------------

        






“Cause” means: (i) your commission of any felony or commission of a crime
involving dishonesty; (ii) conduct by you in connection with your service to the
Company that is fraudulent, unlawful or grossly negligent; (iii) your willful
failure or refusal to comply with lawful directives of the [see Schedule I:
“Cause Definition”]; (iv) willful breach by you of a written Company policy or
your representations, warranties, covenants and/or obligations under this
Agreement or any other agreement between you and the Company (including the
Restrictive Covenant Agreement), which, if curable, is not cured by you within
30 days following your receipt of written notice from the Company detailing the
nature of such breach; and/or (v) material misconduct by you which adversely
impacts, discredits or damages the Company or any of its affiliates.
“Change in Control” shall be deemed to have occurred upon the consummation of
(i) the dissolution or liquidation of the Company; (ii) the sale or disposition
by the Company of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated person or entity; (iii) a merger,
reorganization or consolidation in which the Company consolidates with or merges
into another corporation or entity, or any other corporation or entities
consolidates with or merges into the Company, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) a majority of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, (B) a merger or consolidation which would result in a majority of
the board of directors of the combined entity being comprised of members of the
board of directors of the pre-transaction Company and the chief executive
officer of the combined entity being the chief executive officer of the
pre-transaction Company, in each case immediately following the consummation of
such merger or consolidation, or (C) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person becomes the beneficial owner, directly or indirectly, of a majority of
the total voting power of all shares of then outstanding Common Stock; (iv) the
acquisition of all or a majority of the outstanding voting stock of the Company
in a single transaction or a series of related transaction by a person or group
of persons; (v) an acquisition of more than 50% of the then outstanding voting
securities of the Company by another entity or person in a single transaction;
or (vi) any other acquisition of the business of the Company, as determined by
the Board; provided, however, that any public offering, private placement of the
Company’s securities or other capital raising event, or a merger effected solely
to change the Company’s domicile shall not constitute a “Change in Control.”
“Good Reason” shall mean that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events,
without your prior written consent: (i) a material reduction of at least 20% in
your then-current Base Salary (unless pursuant to a salary reduction program
applicable generally to the Company’s similarly situated employees); (ii)
relocation of your principal place of employment to a place that increases your
one-way commute by more than 75 miles as compared to your then-current principal
place of employment immediately prior to such relocation; (iii) a material
diminution in your primary duties, responsibilities or authorities, provided,
however, that a change in job position (including a change in title) shall not
be deemed a “material reduction” in and of itself unless your new duties are
materially reduced from the prior duties; or (iv) a material diminution in the
authority, duties


138782500 v3

--------------------------------------------------------------------------------

        






or responsibilities of the supervisor to whom you are required to report,
including, if applicable, a requirement that you report to a corporate officer
or employee instead of reporting directly to [the chief executive officer and/or
president of a corporation unless you are required to report directly to] the
board of directors of a corporation (or similar governing body with respect to
an entity other than a corporation). “Good Reason Process” shall mean that (A)
you have reasonably determined in good faith that a “Good Reason” condition has
occurred; (B) you have notified the Company in writing of the first occurrence
of the Good Reason condition within 90 days of the first occurrence of such
condition; (C) you have cooperated in good faith with the Company’s efforts, for
a period of 30 days following such notice (the “Cure Period”), to remedy the
condition; (D) notwithstanding such efforts, the Good Reason condition continues
to exist; and (E) you terminate your employment within 30 days after the end of
the Cure Period. If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.
9.    Confidential Information and Restricted Activities. As a condition of
continued employment, you shall continue to abide by the Restrictive Covenant
Agreement attached as Exhibit A, the terms of which are incorporated by
reference herein.
10.    Taxes; Section 409A; Section 280G.
(a)    All forms of compensation referred to in this Agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law. You hereby acknowledge that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or the
Board related to tax liabilities arising from your compensation.
(b)    Anything in this Agreement to the contrary notwithstanding, if at the
time of your separation from service within the meaning of Section 409A of the
of the Internal Revenue Code of 1986, as amended and the regulations and other
guidance thereunder (the “Code”), the Company determines that you are a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that you become entitled to under this
Agreement on account of your separation from service would be considered
deferred compensation subject to the 20% additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after your separation from service (as defined below), or (B) your
death. If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. All in-kind benefits
provided and expenses eligible for reimbursement under this Agreement shall be
provided by the Company or incurred by you during the time periods set forth in
this Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-


138782500 v3

--------------------------------------------------------------------------------

        






kind benefits is not subject to liquidation or exchange for another benefit. To
the extent that any payment or benefit described in this Agreement constitutes
“non-qualified deferred compensation” under Section 409A of the Code, and to the
extent that such payment or benefit is payable upon your termination of
employment, then such payments or benefits shall be payable only upon your
“separation from service”. The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h). The Company and you intend
that this Agreement will be administered in accordance with Section 409A of the
Code. If your Date of Termination occurs at a time when the Release could become
effective in one of two different calendar years (for example, your Date of
Termination occurs in December), to the extent necessary to avoid adverse
taxation under Section 409A of the Code, the effective date of the Release (for
purposes of timing of receiving your severance benefits) shall in all events be
considered as occurring no sooner than the later of such two different calendar
years.
The severance benefits under this Agreement are intended to qualify for an
exemption from application of Section 409A of the Code or comply with its
requirements to the extent necessary to avoid adverse personal tax consequences
under Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its exemption from or compliance with Section 409A
of the Code, the provision shall be read in such a manner so that all payments
hereunder are exempt from, or if not exempt from, comply with, Section 409A of
the Code. The Company makes no representation or warranty and shall have no
liability to you or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.


(c)    If any payment or benefit you will or may receive from the Company or
otherwise, pursuant to this Agreement or otherwise constitutes a “parachute
payment” within the meaning of Section 280G of the Code (such payment or
benefit, a “Parachute Payment”) and would be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then you shall be entitled to
receive an additional payment or payments from the Company (the “Gross-Up
Payment”) such that the net amount retained by you after deduction of any Excise
Tax on the Parachute Payment, any Federal, state, and local income tax,
employment tax and Excise Tax upon the payment provided by this Section 10(c),
shall be equal to the Parachute Payment. Subject to the provisions below, all
determinations required to be made under this Section 10(c) including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made at the Company’s expense by a nationally recognized accounting firm
selected by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and you within 15 business days of
the Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or by you. For purposes of determining the amount of
the Gross-Up Payment, you shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the Gross-Up Payment is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. The Gross-Up Payment, if any, as determined
pursuant to this Section shall be paid to the relevant tax authorities as
withholding taxes on your behalf at such time or times when each Excise Tax
payment is due.


138782500 v3

--------------------------------------------------------------------------------

        






Any determination by the Accounting Firm shall be binding upon the Company and
you. [Notwithstanding the foregoing, the amount of the Gross-Up Payment in no
event shall exceed $1,000,000.]
11.    Interpretation, Amendment and Enforcement. This Agreement, including the
Restrictive Covenant Agreement and the Equity Documents, constitutes the
complete agreement between you and the Company, contains all of the terms of
your employment with the Company and supersedes any prior agreements,
representations or understandings (whether written, oral or implied) between you
and the Company. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.
12.    Dispute Resolution. To ensure the rapid and economical resolution of any
disputes that may arise in connection with your employment, you and the Company
agree that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to any statutory claims, arising from or relating to
the enforcement, breach, performance, or interpretation of this Agreement, your
employment, or the termination of your employment, will be resolved pursuant to
the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent permitted
by law, by final, binding and confidential arbitration conducted by JAMS, Inc.
(“JAMS”) by a single arbitrator and under the JAMS Employment Arbitration Rules
& Procedures (which are accessible on the JAMS’ website at
http://www.jamsadr.com/rules-employment-arbitration/, and which will be provided
to you on request). The arbitration will be held in the JAMS’ office closest to
your assigned office location, or such other location as then-agreed by the
parties. You and the Company shall be entitled to all rights and remedies that
either would be entitled to pursue in a court of law. By agreeing to this
arbitration procedure, the parties waive the right to resolve any such dispute
through a trial by jury or judge or by administrative proceeding. You will have
the right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (1) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (2) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
arbitrator, and not a court, shall also be authorized to determine whether the
provisions of this section apply to a dispute, controversy, or claim sought to
be resolved in accordance with these arbitration procedures. The Company shall
bear JAMS’ arbitration fees and administrative costs in excess of the court
filing fees that you would be required to pay if the dispute was litigated in
civil court. Nothing herein shall prevent either party from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.
Employee Initials for Section 12:____________
13.    Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement (including the
Restrictive Covenant Agreement) without your consent to any affiliate or to any


138782500 v3

--------------------------------------------------------------------------------

        






person or entity with whom the Company shall hereafter effect a reorganization,
consolidate with, or merge into or to whom it transfers all or substantially all
of its properties or assets. This Agreement shall inure to the benefit of and be
binding upon you and the Company, and each of your and its respective
successors, executors, administrators, heirs and permitted assigns.
14.    Miscellaneous. This Agreement may not be modified or amended, and no
breach shall be deemed to be waived, unless agreed to in writing by you and a
[see Schedule I: “Amendment Authority”] of the Company. The headings and
captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.” This Agreement may be
executed in two or more counterparts, each of which shall be an original and all
of which together shall constitute one and the same instrument.
15.    Other Terms. By signing this Agreement, you represent to the Company that
you have no contractual commitments or other legal obligations that would or may
prohibit you from performing your duties for the Company. As with any employee,
you must submit satisfactory proof of your identity and your legal authorization
to work in the United States.


138782500 v3

--------------------------------------------------------------------------------

        










Please acknowledge, by signing below, that you have accepted this Agreement.
 
 
Very truly yours,
 
 
 
 
 
 
By:
 
 
 
 
Jeffrey Stein, Ph.D.


 
 
 
President and Chief Executive Officer





I have read and accept this employment offer:
 
 
 
 
 
 
[see Schedule I: “Executive Officer”]
 
 
 
 
 
 
Dated:
 
 
 



Encl: Exhibit A – Employee Confidentiality, Assignment and Nonsolicitation
Agreement
     


138782500 v3

--------------------------------------------------------------------------------


        








EXHIBIT A


Employee Confidentiality, Assignment and Nonsolicitation Agreement


138782500 v3

--------------------------------------------------------------------------------







EXHIBIT B


Outside Business Activities


[see Schedule I: “Outside Business Activities (Exhibit B)”]


138782500 v3

--------------------------------------------------------------------------------









138782500 v3

--------------------------------------------------------------------------------






SCHEDULE I


Name
Position
Prior Agreement Date
ECANA Date
Reporting Entity
Salary
Bonus Target
Severance Period
Change in Control Severance Period
Cause Definition
Amendment Authority
Outside Business Activities
(Exhibit B)
Jeffrey Stein, Ph.D.
President and Chief Executive Officer
July 12, 2014
September 1, 2016
Board of Directors
$430,000
50%
twelve
eighteen
Board
Board member
Director at Paratek Pharmaceuticals; Director at Ideaya Biosciences; Consultant
to Spero Therapeutics
Kevin Forrest, Ph.D.
Chief Strategy Officer
July 18, 2014
September 1, 2016
Chief Executive Officer
$310,000
35%
nine
twelve
CEO or the Board
duly authorized officer
N/A
Ken Bartizal, Ph.D.
Chief Development Officer
June 26, 2014
September 7, 2016
Chief Executive Officer
$325,000
35%
nine
twelve
CEO or the Board
duly authorized officer
N/A
Paul Daruwala
Chief Commercial Officer
December 17, 2014
September 26, 2016
Chief Executive Officer
$310,000
35%
nine
twelve
CEO or the Board
duly authorized officer
N/A
Neil Abdollahian
Chief Business Officer
May 2, 2016
September 15, 2016
Chief Executive Officer
$325,000
35%
nine
twelve
CEO or the Board
duly authorized officer
Consultant to Synthetic Genomics
Matt Onaitis
Chief Financial Officer and General Counsel
April 27, 2016
September 22, 2016
Chief Executive Officer
$325,000
35%
nine
twelve
CEO or the Board
duly authorized officer
N/A





138782500 v3